DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 10 are rejected under 35 U.S.C. 102(a) as being anticipated by Cantor (U.S. 2012/0220373). 
Regarding claims 1, 9, and 10, Cantor discloses a non-transitory computer-readable medium storing a video game processing program for causing a computer of a server to perform functions to control progress of a video game on user terminals of first and second users, (“FIG. 11 shows one embodiments of the CMMG controller. In this embodiment, the CMMG controller 1101 may serve to aggregate, process, store, search, serve, identify, instruct, generate, match, and/or facilitate interactions with a computer through software, listing service and financial management technologies, and/or other related data”, par. 0046), restricting the user terminal of the first user to display information regarding the second user by using positional information of the user terminal of the (“the multiplayer game environment may begin with providing a user 110 with access to limited or restricted content item”, par. 0019), arranging an object corresponding to the second user who satisfies a predetermined condition with respect to the first user as a corresponding object, (“As crew members respond, a progress bar 150 dialog may indicate the progression towards obtaining access to the restricted content item”, par. 0019), causing the user terminal of the first user to display the corresponding object at a position in the virtual space corresponding to a position of the second user in the real space for the first user and giving a privilege to at least any of the first or the second user corresponding to the corresponding object based on a user operation against the corresponding object, (“In one embodiment, the user fills the progress bar 170 and the game unlocks the content item 180 for user access”, par. 0019 and fig. 1).
Regarding claim 2, Cantor discloses wherein the predetermined condition is that the second user belongs to a same group as the first user, (fig. 1). 
Regarding claim 3, Cantor discloses wherein the functions further comprising: exchanging user information between the first user and the second user when an exchange request of the user information is received from the first user or the second user; and registering the second user who exchanges the user information as the second user who satisfies the predetermined condition for the first user based on the exchanged user information, (“In one embodiment, a crew-based goal may have a predetermined number of crew members and have an auto pop up feature reminding a friend to help a user complete a content item goal”, par. 0022). 
Regarding claim 4, Cantor discloses wherein the privilege includes a participation right in a predetermined event to 45Substitute Specification - Clean P291480.US.01 the first user based on the user operation by the first user against the corresponding object, when the second user is causing the predetermined event to proceed in the (“users may use the content to gate social and/or use friends to get to new content (e.g. maps, terrascapes and the like)”, par. 0021). 
Regarding claim 5, Cantor discloses the functions further comprising: respectively arranging objects corresponding to the first user and one or more second users who satisfy the predetermined condition with respect to the first user in the virtual space at positions defined in accordance with a predetermined arrangement rule as one or more corresponding objects; and causing the user terminal of at least any of the first user or the one or more second users corresponding to the one or more corresponding objects to display information regarding a predetermined region including the positions of the one or more corresponding objects; and giving a privilege to at least any of the first user and the second user corresponding to the one or more corresponding objects when a giving condition corresponding to the one or more corresponding objects is satisfied, (fig. 1). 
Regarding claims 6 and 7, Cantor discloses wherein arranging the object includes arranging the object at a position in the virtual space or another virtual space, the object being shared by the first user and one or more second users who satisfy the predetermined condition with respect to the first user, and wherein causing the user terminal of the first user to display includes causing the user terminals of the first user and the second users who satisfy the predetermined condition to display the object, (“users may use the content to gate social and/or use friends to get to new content (e.g. maps, terrascapes and the like)”, par. 0021).
Regarding claim 8, Cantor discloses the functions further comprising: causing the user terminal of the first user not to display an object corresponding to the second user who does not satisfy the predetermined condition in the virtual space corresponding to the position of the second user in the real space, (“the multiplayer game environment may begin with providing a user 110 with access to limited or restricted content item”, par. 0019). 
	Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715